On Dec. 27, 1922, at the intersection of Jackson Avenue and St. Clair St., Toledo, at about 5:30 P. M., Anna Eckhardt, who was carrying an umbrella over her head in such a way as to obstruct her view, started to cross the street without looking for approaching traffic. An oncoming automobile, belonging to the Lutz-Griffith Co. and driven by a servant, while traveling at a low rate of speed struck her.
The testimony is conflicting as to whether or not Eckhardt was crossing the street exactly at the intersection. This action was brought in the Lucas Common Pleas to recover damages for personal injuries. The Common Pleas rendered judgment for Eckhardt which was affirmed by the Court of Appeals.
The Compony contends that the trial court erred in overruling its motion to direct a verdict on the following grounds:
1. That Eckhardt was guilty of contributory negligence because she failed to look for approaching traifie before attempting to cross the street.
2. That Eckhardt was negligent in not crossing the street at the intersection, in violation of a city ordinance.
Attorneys — Smith, Baker, Effler & Eastman for Company; John P. Mantón, for Eckhardt; all of Toledo.
3.That the judgment is in direct conflict with Mac Diarmid Candy Company v. Schwartz 11 OA. 303, which holds that “One who alights from a street car, passes behind the same, and thence into the pathway of an approaching automobile, is as a matter of law guilty of contributory negligence, which prevents a recovery of damages, by failing to look before crossing the street, or by looking and failing to see the automobile or by proceeding across the street in front of such approaching machine after seeing the same.”